Citation Nr: 1502227	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-37 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a dermatological disorder, inclusive of basal cell carcinoma, and to include as being secondary to the appellant's service-connected type II diabetes mellitus or chemical dioxins.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the US Army from July 1967 to April 1970.

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Following the perfection of his appeal, the appellant proffered testimony in Phoenix in March 2014 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. Section 3.103(c)(2) requires that the VLJ who chairs a hearing full two duties to comply with the above regulation.  These duties consistent of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ noted that the basis of the prior determinations and noted the elements of the claim that was lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the appellant (or his representative) has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  As such the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) and that the Board can adjudicate the claim based on the current record.  

Although the RO considered the claim on a de novo basis, the Board initially determined whether new and material evidence had been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board found, it is Decision/Remand of May 2014, that the appellant had indeed submitted new and material evidence and, as such, the Board reopened the appellant's claim for benefits.  The Board then remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred as a result of the Board's action, the Board finds that there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was not Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the Board, through its instructions in the remand, sought to obtain medical information concerning the etiology of the appellant's basal cell carcinoma disorder.  

The Board also sought to locate and include in the appellant's claims file any additional medical records that were not previously obtained and included in the claims folder.  An opinion concerning the etiology of the disorder has been obtained and included in the claims folder and any available medical records have been included in the claims folder.  The Board thus finds that the actions taken by the AMC have substantially fulfilled the Board's remand order.  Upon completion of the taskings, the AMC then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).  



FINDINGS OF FACT

1.  While on active duty, the appellant was not diagnosed with nor was he treated for any type of permanent dermatological disorder or disease.

2.  The appellant has been service-connected for type II diabetes mellitus.

3.  A private examiner has hypothesized that the appellant's skin disorder, to include basal carcinoma, may have been due to his military service to include as being secondary sun exposure while in the Republic of South Vietnam.  

4.  Three VA medical doctors have concluded that the appellant's skin disorder has not been caused by or is the result of the appellant's military service, his exposure to chemical dioxins, or secondary to or aggravated by the appellant's service-connected type II diabetes mellitus.  


CONCLUSION OF LAW

Service connection for a dermatological disorder, to include basal cell carcinoma, to include as being secondary to the appellant's service-connected type II diabetes mellitus or secondary to exposure to chemical dioxins, is not warranted.  38 U.S.C.A. Sections 1110, 1154, 5107 (West 2014); 38 C.F.R. Sections 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant, or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).

Initially, the Board's notes that the appellant was initially provided with a duty to assist letter by the RO, and then was provided additional information by the AMC after the Board reopened and remanded his claim.  The appellant has been adequately informed of the VA's duty to notify and assist.  The Board concludes that VA's duties to notify and assist the appellant under the VCAA have been satisfied.

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available and identified post-service medical records.  The Board also notes that in full compliance with the May 2014 Decision/Remand instructions VA also obtained and associated with the record the appellant's records and obtained a medical opinion concerning the etiology of the appellant's claimed skin cancer, which has been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

In September 2014, the appellant's claim was reviewed by three doctors.  This review included the appellant's medical history, his service treatment records, and his post service medical records.  Upon completion of that review, the three doctors rendered an opinion consistent with the evidence of record.  Therefore, the Board concludes that the VA opinion and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

During the course of the appeal, the RO and the AMC offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  The appellant did provide testimony before the undersigned and during that hearing, the appellant testified as to the symptoms produced by his skin disorder.  More importantly, he proffered an opinion concerning the etiology of the claimed disorder.  Also, the Board notes that the appellant, through his accredited representative, has submitted documents in conjunction with his claim for benefits. 

In summary, the appellant has been afforded a meaningful and fair opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to decide the merits of the appeal.

II.  Laws and Regulations - Service Connection

The appellant contends that his current skin disorder (basal cell carcinoma) had its onset during service or was caused by events during service or is secondary to or aggravated by his service-connected type II diabetes mellitus.  Alternatively, he has also insinuated that the sun that he was exposed thereto while stationed in Southeast Asia contributed to or directly caused the basal cell carcinoma he developed after service.  Therefore, he maintains that service connection is warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b)(2014).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2006) and (2014).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 have been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  Because the appellant's claim was pending after the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect after the change which appears to be the most favorable to the appellant.  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

In addition, a service member who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2014) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e) (2014).  The list of diseases includes chloracne or other acneform disease consistent with chloracne, type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2014). 

The VA amended 38 C.F.R. § 3.309(e), see 75 Fed. Reg. 53202, effective August 31, 2010.  In that amendment, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment was to establish presumptive service connection for this disorder based on herbicide exposure.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, artherosclerotic cardiovascular disease (including coronary spasm), coronary bypass surgery, and stable, unstable, and Prinzmetal's angina. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Initially, the Board acknowledges that the appellant is competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2014).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2014).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).

III.  Facts and Discussion

The Board recognizes that the appellant now suffers from basal cell carcinoma, and service connection has been granted for type II diabetes mellitus.  It is also conceded that while the appellant was on active duty and stationed in the Republic of Vietnam he may have been exposed to chemical dioxins.  Notwithstanding these concessions, the Board finds no objective or competent evidence that would support a conclusion that his service-connected diabetes mellitus has "caused" the appellant to be sensitive to sunlight as the reason why he has developed basal cell carcinoma.  

A review of the appellant's service medical treatment records fails to reveal or suggest that the appellant began suffering from basal cell carcinoma or any other permanent dermatological disorder while he was on active duty.  In other words, the records from that time period are negative for any findings for or treatment of basal carcinoma or any other permanent skin disorder.  The Board recognizes that the appellant did have a skin nodule removed while he was on active duty but, per the service medical treatment records, this nodule was not diagnosed as cancer of any kind, he was not diagnosed as having a recurrent skin condition, and he did not receive any additional treatment for a dermatological disorder while on active duty.  It was not until many years subsequent to his military service that he began experiencing symptoms and manifestations associated with a skin disorder, identified as basal cell carcinoma.  

To support his claim for benefits, the appellant has pointed to a letter produced by a private doctor in August 2008.  In that letter, the doctor hypothesized that:

[The appellant] had excessive sun exposure during his 1 (one) year of military experience.  It is highly probable that this exposure caused or added to his skin cancer risk.

The doctor did not have access to the appellant's service medical treatment records or all of his post-service records and assertions.  Moreover, the doctor did not provide any type of discussion or rationale that would support the hypothesis.  Also, the doctors did not submit any references to any treatises or secondary material that would add weight or credence to her two sentence pronouncement.  

As a result of the Board's Decision/Remand, the appellant's claim was reopened and the claim was returned to the AMC so that a medical opinion could be obtained concerning the etiology of the appellant's claimed disorder(s).  Said opinion was provided in September 2014.  The opinion was provided by an oncologist, dermatologist, and internist who all reviewed the appellant's service medical records and his available post-service medical records, including the unsupported hypothesis provided by the private doctor.  In the combined opinion, the three doctors concluded:

*  The appellant's basal cell carcinoma was not caused by or the result of his military service or any incidents therein. 
* The appellant's basal cell carcinoma was not caused by or due to the appellant's exposure to chemical dioxins while on active duty. 
* The appellant's basal cell carcinoma was not secondary to or aggravated by his service-connected type II diabetes mellitus.  

The doctors further wrote:

	. . . There are no studies which show Agent Orange or diabetes mellitus II cause basal cell carcinoma.  The standard textbook . . . does not indicate that Agent Orange or diabetes mellitus II is a factor for developing basal cell carcinoma.  This is also supported by the etiology (of the current disorder) . . . 

....

	. . . It is more likely that he had more cumulative sun exposure during his years as a civilian and not during his time in service.

....

. . . The veteran states that various physicians have told him that Agent Orange could have caused or caused his basal cell carcinoma.  The board did not find compelling documentation to support this.  There were no supportive rationales. 

....

Diabetes mellitus did not cause or aggravate the veteran's basal cell carcinoma.  The basal cell carcinoma has not progressed beyond the natural progression.  The pathophysiologic effects of diabetes did not cause aggravation of his basal cell carcinoma. 

The Board would first address the statement provided by the physician who concluded that the appellant's exposure to sun while on active duty may have led to the development of the appellant's current skin disorder.  In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.??

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. ??

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence).

Of record is a one line medical opinion from the private doctor versus the three doctor review.  The opinion provided by the three doctors was not equivocal or speculative.  The examination review clearly discussed why the appellant's basal cell carcinoma was not caused by or the result of the appellant's type II diabetes mellitus, his exposure to sunlight while in Vietnam, or his exposure to chemical dioxins.  The reviewers clearly discussed why the appellant's claimed disorder was not related to service and were not the result of being aggravated by service or a service-connected disorder or any incidents therein.  The medical reviewers were thorough in their review of all of the medical evidence of record and clearly explained the sequence of lack of medical causation in their opinion.  The VA reviewers were not equivocal, vague, or ambiguous with their assertions.  In other words, the Board finds that the VA health care providers provided sound reasoning in their analysis of the situation.  The VA doctors reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  The contrary opinion did none of this - it was only a two line statement.  

Here, a medical expert has fairly considered all the evidence and his opinion, taken together, may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA doctors' opinion on which it bases its determination that service connection for a disability, to include as being a disability aggravated by a service-connected disorder or secondary to that disorder, or as being secondary to chemical dioxin exposure, is not warranted.  In other words, the Board attaches the most significant probative value to the opinion of the three VA doctors as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Notwithstanding the above, the appellant has pointed to a medical journal excerpt from the internet which hypothesizes that exposure to chemical dioxins may possibly predispose an individual to contract or suffer from basal cell carcinoma.  However, he has not provided a doctor's statement or other qualified source that would support such assertions.  The appellant has not submitted a credible written statement from a medical doctor that would etiologically link the appellant's exposure to chemical dioxins and his development of basal cell carcinoma.  Moreover, he has not submitted a medical opinion that would tie information and suppositions provided in the journal article with his particular disability. In other words, the appellant's submissions are general in nature and not specifically linked to his particular medical history or the development of his disorder. 

In other words, in this instance there are the three combined medical opinions by physicians concerning the assertions made by the appellant and the treatise submitted by said appellant.  The Board further notes that the appellant has not submitted any medical evidence that would tend to refute or contradict the joint opinion of the three VA doctors involving the etiology of the appellant's basal cell carcinoma.  Moreover, the appellant has not shown that the generalized statements of the treatise actually apply to him or that his disorder was specifically mentioned in the treatise or that he was a subject member of the group that was evaluated in the treatise.  Instead, there are just his statements that the resultant findings of the treatise should apply to him.  

The Board does not doubt the credibility of the appellant in reporting that he now suffers from basal cell carcinoma that he believes was caused by or the result of his military service or his service-connected diabetes mellitus or due to exposure to chemical dioxins while on active duty.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The statements and treatise provided by the appellant and endorsed by his representative are all an exercise of medical judgment which these individuals are not competent to offer.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide opinion on complex medical issues, such as the etiology of the claimed disorder.  See Barr.  

The appellant has further argued that the medical article that he has submitted supports his assertions.  However, the Court has said that medical evidence which establishes a nexis must demonstrate a causal relationship between the appellant's specific condition and the disability written about in the medical treatise or paper.  See Sacks v. West, 11 Vet. App. 314 (1998).  That is, the appellant's statements, taken together with published medical authorities, do not provide the request medical evidence to demonstrate a causal relationship between the appellant's basal cell carcinoma and his service-connected disability or his military service or chemical dioxin exposure.  The medical article as evidence must demonstrate a connection between the actual present condition and the service-connected disorder.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In other words, a general medial article containing a statement from the author regarding a possible link between a condition without accounting for the appellant's particular medical past and actual and specific diagnosed condition alone does not satisfy the medical nexus element for service connection.  See Sacks v. West, 11 Vet. App. 314 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus bulgaris condition did not satisfy the nexus element of a well-grounded claim).  

Moreover, with respect to the statements provided by the appellant and his witnesses, these hypotheses are the only opinions addressing whether the appellant now suffers from skin carcinomas that were due to or caused by or the result of his military service or some incident within that service.  Yet, the statements have been very generalized.  The Board finds that the generalized statements are too vague in nature to provide the necessary evidence to show that the appellant now has the purported condition that resulted from his military service and any incident that may have occurred therein or a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). ??

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Based upon a comprehensive review of the evidence, the Board finds that the statements provided by the appellant and the representative are found to have no probative value. ??

The Board would add, with respect to the appellant's implications that his basal cell carcinoma may have been caused by or the result of his exposure to chemical dioxins, that service connection may be presumed for residuals of chemical dioxin exposure by showing two elements.  While the Veteran meets the requirement of having served in the Republic of Vietnam during the Vietnam era  (38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), he has not met the second requirement as his skin condition is not one of the specific diseases listed in 38 C.F.R. § 3.309(e), and the evidence has failed to establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

After conceding the appellant's exposure, in order for the presumptions to apply, the appellant must also be diagnosed as suffering from a disability or disease listed at 38 C.F.R. §§ 3.307 and 3.309 (2014).  Here the appellant has been diagnosed as suffering from basal cell carcinoma which is not presumptive disease, disability, or disorder because it is not listed in the regulation.  

Based on the discussion above, the Board finds that service connection for a skin disability, to include basal cell carcinoma, is not warranted based on it being caused or aggravated by an already service connected disability or as being due to service or as a result of exposure to chemical dioxins because the weight of the most probative evidence of record is against finding such a causal association or link between the skin disorders and a service connected disability or service or chemical dioxins.  See 8 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.310 (2014); Allen, supra.??

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a dermatological disorder, to include skin cancer, on a direct, presumptive, and a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2014). ??

Finally, the Board has considered the doctrine of reasonable doubt.   However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.   In this case, the most probative evidence of record is against the appellant's claim.   Therefore, the doctrine of reasonable doubt is not applicable.   38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).
 
In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's basal cell carcinoma, first diagnosed decades after service, with the appellant's military service or his exposure to chemical dioxins or a service-connected disability has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his duty service or is etiologically related to his service-connected diabetes or was aggravated by said disorder.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.  


ORDER

Entitlement to service connection for a dermatological disorder, inclusive of basal cell carcinoma, and to include as being secondary to the appellant's service-connected type II diabetes mellitus or chemical dioxins, is denied.   



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


